                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7    RIYAD SALEH and CHRISTINE CLAIRE,                   Case No. 2:20-CV-2162 JCM (BNW)
                 8                                        Plaintiff(s),                   ORDER
                 9           v.
               10     CSAA GENERAL INSURANCE COMPANY,
               11                                       Defendant(s).
               12
               13            Presently before the court is defendant CSAA General Insurance Company’s
               14     (“CSAA”) motion to dismiss, or in the alternative, to bifurcate and to stay plaintiff’s extra-
               15     contractual claims and to strike the punitive damages prayer for relief. (ECF No. 5). The
               16     parties have since stipulated to dismiss the extra-contractual claims and proceed to
               17     arbitration. (ECF No. 18).
               18            Accordingly,
               19            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that CSAA’s motion to
               20     dismiss (ECF No. 5) be, and the same hereby is, DENIED as moot.
               21            DATED June 18, 2021.
               22
                                                                  __________________________________________
               23                                                 UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
